Citation Nr: 1048344	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-47 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
September 1940 to May 1945.  He died in December 2008, at the age 
of 89.  The appellant is the Veteran's surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision issued by the Reno, 
Nevada Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death was denied.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to death.  For a service-connected disability to be 
the cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected condition 
affects vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, debilitation 
may be assumed.  Id.

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would 
not generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  Id.

The Veteran died in December 2008; the death certificate lists 
the immediate cause of death as cardiopulmonary arrest.  The 
cardiopulmonary arrest was not listed as due to, or as a 
consequence of, any other medical condition.  No medical 
diagnoses were listed as significant conditions that contributed 
to the Veteran's death but did not result in the previously 
stated underlying cause.  No autopsy was performed.  

The death certificate also indicates that the case was referred 
to the Coroner.  However, no associated documents from the 
Coroner are of record.  VA is, therefore, on notice of records 
that may be probative to the claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  On remand, these records should be sought.  
In addition, although the RO asked the appellant for assistance 
in obtaining them in August 2010, the Veteran's terminal hospital 
records from the Valley Hospital Medical Center are not of 
record.  Accordingly, on remand the appellant should again be 
asked to provide a release for those records, and they should be 
requested.

At the time of the Veteran's death, he was service connected for 
one disability, a psychiatric disability that was evaluated as 50 
percent disabling, effective from June 2003.  His non-service-
connected diagnoses (as noted in a November 2008 private hospital 
record) included pseudomembranous colitis, Clostridium difficile 
infection of the colon, prostate cancer, hypertension, organic 
brain syndrome, depression, gastroesophageal reflux disease, 
coronary artery bypass grafts, abdominal repair, history of 
diverticulitis, thoracic aneurysm repair and a syncopal attack 
due to hypotension secondary to fibrillation with rapid 
ventricular response.

The report of a July 2001 VA psychiatric examination indicates 
that the Veteran complained of panic attacks.  The examiner 
rendered Axis I diagnoses of generalized anxiety, panic attacks 
and major depression.

The appellant contends, in essence, that the service-connected 
psychiatric disability (generalized anxiety with depression) led 
to the development of the Veteran's panic attacks.  She further 
contends that the panic attacks were in turn related to the 
cardiopulmonary arrest that caused the Veteran's death.  She 
argues that the Veteran's psychiatric disability caused, worsened 
or aggravated the cardiac-related problems that led to his death.

Review of the medical evidence of record reveals a March 2009 
letter from a private psychiatrist who stated that he had treated 
the Veteran for major depression, an anxiety disorder and panic 
attacks prior to his death.  This psychiatrist noted that the 
Veteran had a long and well-documented debilitating history of 
panic attacks and that he had treated the Veteran for 
exacerbation of his chronic symptoms before his death.  The 
psychiatrist opined that the Veteran's panic attacks and anxiety 
disorder were most definitely major contributory factors to the 
Veteran's death.

The RO did not obtain any medical opinion on the matter of the 
cause of the Veteran's death.  For the duty to assist to require 
that a VA medical opinion be obtained with respect to a claim 
seeking service connection for the cause of death, there must be 
a reasonable possibility that a medical opinion would aid in 
substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In 
this case, there is private psychiatric evidence of record to 
indicate that the Veteran's service-connected psychiatric 
disability played a role in the cause of his death.  In light of 
these factors, the Board finds that the duty to assist in this 
case requires that a VA medical opinion should be obtained on 
remand.

Therefore, this case is REMANDED to the AMC/RO for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the appellant to obtain the 
names and addresses of all non-VA medical 
care providers who treated the Veteran for 
any cardiac disorder or for the 
psychiatric disability prior to his death 
in 2008, to specifically include the 
Emergency Room of the Valley Hospital 
Medical Center, and Dr. Ortega.  With any 
necessary authorization from the 
appellant, the AMC/RO should obtain any 
such records identified, including those 
relating to the terminal treatment 
provided to the Veteran at the Emergency 
Room of the Valley Hospital Medical Center 
in December 2008, and all of Dr. Ortega's 
psychiatric treatment records. 

2.  To the extent there is an attempt to 
obtain medical records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results, and should be 
allowed to submit the sought-after 
records.

3.  Obtain from the office of the Coroner 
any records relating to the Veteran's 
death, with assistance from the appellant 
as needed.  Any records obtained must be 
associated with the claims files.

4.  After accomplishing the above 
development and after completing any 
additional notification and/or development 
action deemed warranted by the record, the 
AMC/RO should arrange for the Veteran's 
records to be reviewed by a VA pathologist 
for a determination of the causes(s) of 
the Veteran's death.  The reviewer should 
be provided with the claims files, 
including any records obtained pursuant to 
the above development, and a copy of this 
remand.  The reviewer should render 
opinions as to the existence of any 
cardiopulmonary disorder and the cause of 
the Veteran's death.  

The reviewer should provide an opinion as 
to each of the following questions:

a.  Did the Veteran suffer from any 
chronic cardiopulmonary disorder?  If 
yes, please list the pertinent 
diagnoses.

b.  What was the primary/immediate 
cause of the Veteran's death?

c.  What were the contributing 
conditions leading to the 
primary/immediate cause of the 
Veteran's death?

d.  Did any panic attack disorder 
suffered by the Veteran cause or 
contribute substantially or 
materially to his death? 

e.  Did the Veteran's service-
connected disability cause or 
contribute substantially or 
materially to the Veteran's death?  
(The examiner's attention is called 
to the March 2009 private 
psychiatrist's opinion.)

f.  Was there any service-related 
pathology which caused general 
impairment of health such that the 
Veteran was materially less capable 
of resisting the effects of whatever 
disease or event was the primary 
cause of death?

The reviewer should identify the 
information on which the opinions are 
based.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the reviewer should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that 
cardiopulmonary arrest was the cause of 
the Veteran's death, or that a disorder 
related to the Veteran's military service 
was causally or etiologically implicated 
in his death; or whether the presence of 
cardiopulmonary disease or any other 
causal or etiological relationship between 
his death and his service is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewer 
should clearly and specifically so specify 
in the report, and explain why this is so.

5.  Upon receipt of the VA pathologist 
reviewer's report, the AMC/RO should 
conduct a review to verify that all 
requested findings and opinions have been 
offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA reviewing pathologist for 
corrections or additions. 

6.  Thereafter, the AMC/RO should 
readjudicate the appellant's claim on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
and be allowed an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

